DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-24 are pending of which claims 1, 12 and 19 are in independent form. 
	Claims 1-24 are rejected on the ground of nonstatutory double patenting.
Claims 1-24 are rejected under 35 U.S.C. 101.
	Claims 1-24 are rejected under 35 U.S.C. 102(a)(2).  

Examiner’s Note
	Examiner hereby specifies that, regarding claims 17-24, “computer readable storage medium” is interpreted as non-transitory medium.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11061892 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mental processes without significantly more. 
The claim(s) recite(s) automated query generation; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites some additional elements – configuring, receiving, generating and updating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing patent claims and “core concepts”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endou; Satoshi et al. (US 20150213095 A1) [Endou].

	Regarding claims 1, 9 and 17, Endou discloses, a computer-implemented method, comprising: configuring, by the processor of a server, the display of one or more user interface elements representing records within a database stored on a non-transitory computer- readable storage medium of the server (A user interface device includes: a first display controller that displays a first object corresponding to a first subject and a second object corresponding to a second subject; a detection unit that detects an input instructing a change of an arrangement of the first and second objects; and a second display controller that displays a result of a search relating to the first and second subjects in response to an instruction detected by the detection unit, the result depending on the change of the arrangement [Abstract]. Also see ¶ [0004]-[0018]);
receiving, at the server, an input from a graphical user interface, the input selecting one or more of the user interface elements; configuring, by the processor of the server, an indication within the graphical user interface that the one or more of the user interface elements has been selected; automatically generate, by the processor of the server, one or more queries to the database based upon the received input (A user interface device includes: a first display controller that displays a first object corresponding to a first subject and a second object corresponding to a second subject; a detection unit that detects an input instructing a change of an arrangement of the first and second objects; and a second display controller that displays a result of a search relating to the first and second subjects in response to an instruction detected by the detection unit, the result depending on the change of the arrangement [Abstract]. Also see ¶ [0004]-[0018]. Also see Figs. 5 and 6); and 
automatically update, by the processor of the server, the configuration of the display of the one or more user interface elements based upon a result of the automatically generated one or more queries to the database ((3) A search of the present invention may be a weighted search. The weighted search refers to a search in which different weights, each of which can indicates a degree of importance), are assigned to different keywords when two or more keywords each corresponding to a subject are included in a query. For example, in a case of a distance between two panels, a weight may be determined based on either of the panels being displaced to modify a search result. For example, in a case where a position of panel P8 is changed and panel P2 stays unchanged, as shown in FIG. 6B, communication terminal 100 assigns a greater (smaller) weight to the subject "fast food" corresponding to panel P2 than a weight assigned to the subject "coupon" corresponding to panel P8. In a case where a position of panel P2 is changed and panel P8 stays unchanged, a query may be generated in which a greater (smaller) weight for the subject "coupon" is assigned ¶ [0064]).

Regarding claims 2, 10 and 18, Endou discloses, wherein the received input from the graphical user interface represents the separate selection of two or more user interface elements (See Figs. 5 and 6).

Regarding claims 3, 11, 19, Endou discloses, wherein the automatically generated one or more queries includes an AND operation (In a case where the user changes the arrangement of the selected panels to reduce a distance between panels P2 and P8 as shown in FIG. 6B, communication terminal 100 initiates an AND search. As a result, communication terminal 100 generates a query for searching contents that conform to both of the keywords "fast food" and "coupon." As a result, the user obtains a search result indicative of contents relating to "fast food" and "coupon" (for example, a web page of a fast food shop that provides a coupon) ¶ [0052]).

Regarding claims 4, 12 and 20, Endou discloses, wherein the received input from the graphical user interface represents the click and drag of at least one of the user interface elements onto another user interface element (See Figs. 5 and 6).

Regarding claims 5. 13 and 21, Endou discloses, wherein the automatically generated one or more queries includes an OR operation (In a case where the user does not change the arrangement of the panels, stated otherwise, if the distance between the panels selected by the user remains unchanged, a query for executing an OR search is generated. Alternatively, a query for executing an OR search may be generated in this case. In a preferred embodiment, the user is prompted to select either of an AND search and an OR search in this case ¶ [0047]).

Regarding claims 6, 14 and 22, Endou discloses, wherein the automatic update, by the processor of the server, of the configuration of the display of the one or more user interface elements based upon a result of the automatically generated one or more queries to the database further includes: determining, by the processor of the server, one or more new user interface elements to display on the graphical user interface; and configuring, by the processor of the server, the display of the one or more new user interface elements (See Figs. 5 and 6. Narrowing down a search result is realized by changing a query generated by communication terminal 100 or by other algorithms. For example, in a case where two or more subjects are designated for a search, communication terminal 100 transmits a default query to obtain a search result regardless of a distance(s) between the two or more panels, and changes the number of displayed content items included in the obtained search result or other configurations of the screen depending on the distance(s). Stated otherwise, it is possible to select and dispose a part of contents included in the search result for display based on a distance of panels that can be changed by a user's input ¶ [0062], [0064]-[0065]).

Regarding claims 7, 15 and 23, Endou discloses, wherein the indication within the graphical user interface that the one or more of the user interface elements has been selected includes a graphical timeline representing a volume of results to the automatically generated one or more queries (In another preferable embodiment, the second display controller generates a search result depending on a time-dependent relative position between the first and second objects, which changes with time ¶ [0009]-[0010]).

Regarding claims 8, 16 an d 24, Endou discloses, wherein the indication within the graphical user interface that the one or more of the user interface elements has been selected includes modifying at least one of the selected one or more user interface elements to include a graphical user interface menu (See Figs. 5 and 6. Narrowing down a search result is realized by changing a query generated by communication terminal 100 or by other algorithms. For example, in a case where two or more subjects are designated for a search, communication terminal 100 transmits a default query to obtain a search result regardless of a distance(s) between the two or more panels, and changes the number of displayed content items included in the obtained search result or other configurations of the screen depending on the distance(s). Stated otherwise, it is possible to select and dispose a part of contents included in the search result for display based on a distance of panels that can be changed by a user's input ¶ [0062], [0064]-[0065]).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/26/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154